MEMORANDUM **
Balbir Singh Aujla, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals (“BIA”) affirming an Immigration Judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We lack jurisdiction to review the BIA’s determination that Aujla is statutorily ineligible for asylum based on the one-year time bar. See Ramadan v. Gonzales, 427 F.3d 1218, 1221-22 (9th Cir.2005).
We have jurisdiction pursuant to 8 U.S.C. § 1252 over Aujla’s withholding of removal and CAT claims. Reviewing for substantial evidence, Ochave v. INS, 254 F.3d 859, 861-62 (9th Cir.2001), we deny the petition.
Substantial evidence supports the BIA’s denial of withholding of removal because Aujla’s testimony regarding his successful relocation within India shows that he is not more likely than not to suffer persecution if returned to India. See id. at 867-68.
Likewise, substantial evidence supports the BIA’s denial of CAT relief because Aujla did not establish that it is more likely than not that he will be tortured in India. See El Himri v. Ashcroft, 378 F.3d 932, 938 (9th Cir.2004).
*730PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.